UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4274



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE MONK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (1:03-cr-00407-FWB)


Submitted:   February 21, 2007            Decided:    March 29, 2007


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George   Monk    was    convicted      of   wire   fraud   and   money

laundering and was sentenced to eighty-seven months in prison.                 We

previously vacated his sentence and remanded for resentencing in

accordance with United States v. Hughes, 401 F.3d 540, 546 (4th

Cir. 2005).    At resentencing,         the district court again imposed a

sentence of eighty-seven months. Monk’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal. Monk has

filed a pro se supplemental brief.              We affirm.

            Our   review    of   the    record    discloses    no   error.    The

sentence imposed falls below the applicable statutory maximums.

See 18 U.S.C. §§ 1343, 1956(a)(1)(A)(I) (2000).                     Further, the

guideline   range    of    87-108      months    was    correctly   calculated.*

Therefore, Monk’s sentence was presumptively reasonable.                      See

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).          The district court referred to both the

guideline range and the sentencing factors set forth at 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006) in sentencing Monk.                  Based on


     *
      With regard to guideline calculations, we note, contrary to
Monk’s assertion in his pro se brief, that the district court
correctly made requisite factual determinations based on a
preponderance of the evidence. See United States v. Morris, 429
F.3d 65, 72 (4th Cir. 2005). Further, Monk incorrectly argues that
he should have been sentenced based only on conduct involved in the
two counts of conviction, rather than based on all relevant conduct
determined by a preponderance of the evidence. See U.S. Sentencing
Guidelines Manual § 1B1.3(a)(1)(A) (2003).

                                       - 2 -
these considerations, the court found no reason to sentence Monk

below the advisory guideline range, and imposed the sentence of

eighty-seven months.       We conclude that the sentence is reasonable.

See United States v. Hughes, 401 F.3d at 546-47.

               In accordance with Anders, we have reviewed the entire

record    for     any    meritorious    issues     and     have    found     none.

Accordingly, we affirm.       This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.            If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.          Counsel’s motion must state that a

copy of the motion was served on the client.             We deny the motion to

dismiss and remand.        We dispense with oral argument because the

facts    and    legal   contentions    are    adequately    set    forth    in   the

materials      before   the   court    and    argument     would   not     aid   the

decisional process.

                                                                           AFFIRMED




                                      - 3 -